AO 440(Rev. 06/12) Summons in a Civil Action


                                    United States District Court
                                                                   for the

                                                        Eastern District of Virginia




                       Wade Z. Webb


                           Plamtiff(s)
                               V.                                            Civil Action No. 4:20cv180



          Mathews County School Board, et a!

                          Defendant(s)


                                                  SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) MathewS County SchOOl Board
                                         9889 Buckley Hall Rd
                                         Mathews, VA 23109




         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:              Wade Z. Webb
                                         P.O. Box 597
                                         North, VA 23128




       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT^

Date:
                                                                                         Signature ofClerk or Deputy Clerk
AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No. 4:20cv180


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))

          This summons for (name ofindividual and title, ifany)
was received by me on (date)

          □ I personally served the summons on the individual at (place)
                                                                              on (date)                            ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there.
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ 1 served the summons on (name of individual)                                                                    , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                            ; or


          □ I returned the summons unexecuted because                                                                            ; or

          O Other (specify):




          My fees are $                         for travel and $                  for services, for a total of $          q.OO


            declare under penalty of perjury that this information is true.


Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
